Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Siblani (US 2016/0361872 A1, hereinafter El-Silbani).
Regarding Claim 10, El-Siblani teaches in [0059]-[0063]
a spreader 86 to dispense build material to a target surface;
a sensor to measure a vibrational characteristic of the spreader during an operation of the spreader (“program may include instructions for selectively activating the spreader motor 92 when the limit switch signal indicates that the build platform has been elevated to define a clearance” – a vibrational characteristic as claimed is extremely broad such that “ready to be energized” can broadly be considered a vibrational characteristic, thus reading on this portion of the claim); and
a controller to control, based on the vibrational characteristic, a sweep of a frequency of vibration of the spreader across a range of frequencies (in the course of energizing the spreader motor in response to the vibrational characteristic of “ready to be energized,” there will be a startup period in which a sweep of frequencies is activated before arriving at the target frequency – additionally, as no machine is perfect, there will be natural variation around the target frequency, which can also be broadly interpreted as a sweep controlled by the controller.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US 2020/0180227 A1, hereinafter Voss) in view of Jacobs et al. (US 5,688,464 A, hereinafter Jacobs).
Regarding Claims 1-20, Voss teaches in [0070]-[0076] and [0088]-[0091] a method and apparatus of spreading material for an additive manufacturing machine in which it is believed that “sweeping through a frequency range helps to break up bridging of the build powder.”
However, Voss is silent on identifying and avoiding a resonant frequency.
In analogous art pertaining to 3D printing, Jacobs teaches in Column 21 Lines 26-34 that during deposition of material from a spreader, one should avoid resonant frequencies which might damage the part under construction.
Therefore it would have been obvious to apply that Jacobs teaching to Voss and use a tuning procedure to measure and identify resonant frequencies from the those measurements that are to be avoided, set up a sensor system to read the frequencies of the spreader during operation, and then control the frequencies in Voss’s frequency sweep to avoid those resonant frequencies during operation in order to ensure the part being manufactured is not damaged (noting that one could choose either obvious variant of basing the measurement data directly on the building material, or on the spreader as  a proxy for the building material as the spreader’s impact on the build material is a property of the spreader). 
Additionally, given the broad direction by Voss regarding using a sweep of frequencies to ensure proper material flow, it would have been obvious to use either of the two finite and predictable options of using a continuous frequency sweep or a frequency sweep at discrete steps, and to find a threshold below which the intended effects do not occur and thus ensure the frequency runs above the threshold.

Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive with respect to Claim 10. The rejection has been further clarified above.

Applicant’s arguments with respect to the remaining Claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743